DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 7-8, filed 12/17/2021, with respect to the rejection of claim 12 under 35 U.S.C. 112(b) and the rejection of claim 25 under 35 U.S.C. 112(d) have been fully considered and are persuasive in view of the amendments to the claims.  The rejection of claim 12 under 35 U.S.C. 112(b) and the rejection of claim 25 under 35 U.S.C. 112(d) have been withdrawn. 
Applicant’s arguments, see Remarks pg. 8-9, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sullivan et al. (US 2016/0135706). See rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-19, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites, “two or more sensors of the plurality of sensors” in the 2nd to last line. It is unclear whether this limitation refers to the “at least two or more of the plurality of sensors” disclosed earlier in lines 16-17, or another, undisclosed two or more sensors of the plurality of sensors. As a result, the antecedent basis for this limitation is unclear and renders the claim indefinite. For examination purposes, this limitation has been interpreted as “the at least two or more of the plurality of sensors” to keep in line with the disclosure earlier in the claim as evidenced above.
As a result of dependence on claim 8, subsequent dependent claims 10-19 and 22-25 are also rejected as indefinite.
Regarding claim 12, the claim recites “the preset condition” in the last line. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a preset condition”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 10-16, 19, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 2016/0071393) (hereinafter Kaplan) in view of Bleich et al. (US 2013/0171599) (hereinafter Bleich), further in view of Lodato et al. (US 9724042) (hereinafter Lodato), further in view of Sullivan et al. (US 2016/0135706) (hereinafter Sullivan).
Regarding claim 8, Kaplan discloses a system for vital monitoring of a user (Abstract), the system comprising: (a) a wearable vital monitoring device (Title, Fig. 1) configured to fit on a user (Para. 27, first sentence) comprising: (i) a control unit enclosed in the wearable vital monitoring device (Fig. 1, processor 108), the control unit including a microprocessor (Para. 28, second sentence: “The processor 108 may be a programmable microprocessor”) provided on a circuit board having a -2-Appin. No. 16/283,947Attorney Docket No. 008538-000006plurality of channels for receiving and processing sensor data, each of the plurality of channels coupled to the microprocessor (These channels are depicted as arrows in Fig. 1B; there must be a circuit board with these channels to facilitate function of the device); (ii) a plurality of sensors coupled to the control unit (Fig. 1B, biometric sensor module 105, ambient temperature sensor 120) and operable for obtaining vital data from the user including pulse oximetry (Para. 21, last sentence), wherein the vital data includes electrocardiogram (ECG) (Para. 23, last sentence), skin temperature (Para. 20, second sentence), and ambient temperature surrounding the user (Fig. 1B, ambient temperature sensor 120), wherein each of the plurality of sensors is coupled to at least one of the plurality of channels and operable for generating signals indicative of the obtained vital data (Fig. 1B, connections between various modules and processor 108); and (iii) a wireless communication module included in the wearable vital monitoring 
Kaplan does not disclose that the device is positioned in proximity to the user's heart, or that the device is provided as a patch configured to be placed on the chest of the user, the patch including electrodes, wherein the ECG data is obtained by the electrodes. Kaplan also does not disclose that the vital data is processed to generate a risk assessment based on the vital data transmitted from at least two or more of the plurality of sensors, and the risk assessment is associated with a heart condition. Kaplan also does not disclose a machine learning feature coupled to the microprocessor of the control unit configured to provide real time alerts and notifications to the user related to the risk assessment, and wherein the machine learning feature is configured to analyze vital data transmitted from the at least two or more sensors of the plurality of sensors to generate the risk assessment.
 Bleich, however, teaches a patch configured to be placed on the chest of a user (Fig. 30A, patch 514), the patch including electrodes for measuring ECG (Para. 207: “an ECG sensor, wherein electrodes for detecting electrical activity of the heart… can be integrated within or attached to one or more patch 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kaplan such that the device is positioned in proximity to the user's heart and the device is provided as a patch configured to be placed on the chest of the user, the patch including electrodes, wherein the ECG data is obtained by the electrodes. Making this modification would be useful for identifying and logging data on other physiological activities that can easily be sensed from the chest, such as coughing, sneezing, snoring, and yelling (Para. 207, last sentence).
Furthermore, Lodato teaches a method for generating a health report indicative of health index and risk index (Fig. 1, embodiment 150) which includes baseline profiles such as ECG and skin temperature (Baseline profiles 154) and corresponding biometric measurements 152 which are processed in a health engine 160 to generate the health report 162. Lodato further teaches that engine 160 can evaluate biometric measurements 152 against baseline 154 to determine changes in health risk and/or health improvements. Monitor 119 can be utilized to determine heart health conditions (e.g., arrhythmia). Monitor 119 can trigger an emergency action which can assist in avoiding oncoming heart health conditions.  That is, for example, by measuring the resting heart rate, blood pressure, skin temperature and evaluating the gender, family history for heart disease, weight, and ethnicity of the wearer, monitor 119 can determine heart functionality and assess heart failure risks.  In one instance, monitor 119 can detect precursors of heart failure and present a warning notification for preventing a heart attack.  For example, when the heart rate of a wearer is too high, monitor 119 can vibrate to indicate the wearer should take preventative measures (Col. 4, ll. 43 – end).
 Fig. 7 depicts how different non-invasive measurements 712, including ECG, pulse oximetry, can be used for enabling comprehensive heart health assessment utilizing biometrics from a wearable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kaplan in view of Bleich such that the vital data is processed to generate a risk assessment based on the vital data transmitted from at least two or more of the plurality of sensors, and the risk assessment is associated with a heart condition. Making this modification would be useful for detecting precursors of heart failure and presenting a warning notification for preventing a heart attack, as taught by Lodato.
Finally, Sullivan teaches medical premonitory event estimation for estimating the risk of a potential cardiac arrhythmia event based on applying first and second sets of physiological information to one or more machine learning classifier models (Abstract) coupled to a microprocessor of a control unit (Para. 261). In regards to these first and second sets of physiological information, Sullivan teaches the use of ECG data and Non-ECG data (i.e., at least two or more sensors; Lodato provides multiple examples of the claimed non-ECG data for cardiac risk assessment, as evidenced above, which can be used in Sullivan’s methods) in performing risk classification via the machine learning algorithm (Fig. 8F; Para. 379). Furthermore, Sullivan teaches that the cardiac event estimation of risk score may be used to alert medical professionals of a potential adverse cardiac event (Para. 475). Lastly, Sullivan teaches that the machine learning classifier models can be retrained based on updated training metrics.  For example, as additional patient metrics are determined from current patients and/or metrics from new patients are determined, the machine learning classifier can be retrained, e.g., on the increased number of metrics or on new, different metrics, to provide updated classifier models (Para. 329).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kaplan in view of Bleich in view of Lodato to include a machine learning feature coupled to the microprocessor of the control unit configured to provide real time alerts and notifications 
Regarding claim 10, Kaplan in view of Bleich in view of Lodato in view of Sullivan teaches that the remote application is operable to process, display, track, and communicate vital data obtained by the control unit (Kaplan - Para. 68-69: “The local remote device 130 includes a processor 134 for controlling operation of the local remote device 130.  The processor 134 is coupled to a memory 136 that may store instructions for execution by the processor 134 and for storing data from the processor 134 for later retrieval… The local remote device 130 may include a user interface 138 for providing visual and/or audible notifications and/or instructions to the user”) and communicate a risk assessment alert if the risk assessment determines that a preset condition has been surpassed (see rejection of claim 8 above; Sullivan, para. 475: “… trigger an alarm based on the event estimation of risk score satisfying an alarm threshold…”).
Regarding claim 11, modified Kaplan teaches diagnosing a cardiac condition of arrhythmia detection (see rejection of claim 8 above; Sullivan, Abstract). Modified Kaplan does not teach determining a risk of dehydration based on the processing of the vital data.
Lodato, however, teaches that the risk assessment is operable to determine risk of dehydration and/or heat stroke based on the processing of the vital data and an alert can be generate when the measurements lie outside an acceptable range based on the baseline profile of the wearer (Lodato – Col. 9, ll. 25-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Kaplan such that the risk assessment is operable to determine risk of dehydration and/or heat stroke based on the processing of the vital data in order to generate an alert 
Regarding claim 12, modified Kaplan teaches the machine learning feature is further incorporated into the remote application (Sullivan, para. 300) and is configured to determine a risk condition of the user associated with tracking and storing vital data from the user specific to that user (Fig. 8F; para. 267) and adjust a preset condition (Sullivan, para. 329 discusses retraining machine learning classifiers based on updated training metrics).
Regarding claim 13, Kaplan discloses that the wearable vital monitoring device includes a wearable component operable to contact the skin of the user and be worn during operation (Para. 25: “The biometric sensor module 105 may also include one or more electrode for contacting the skin of a user”).
Regarding claims 14-15, Kaplan in view of Bleich in view of Lodato in view of Sullivan teaches that the wearable vital monitoring device is adapted to monitor and process the vital data of the user and provide an indication to the user related to the risk assessment, wherein the indication stimulates the user with feedback (see rejection of claim 8 above; Lodato Col. 4, last sentence), wherein the preset condition includes a high-risk cardiac condition associated with the risk assessment associated with the vital data of the user (see rejection of claim 8 above; Lodato Col. 4, last 2 sentences: “… present a warning notification for preventing a heart attack. For example, when the heart rate of a wearer is too high…”)
Regarding claim 16, Kaplan discloses that the indication is a visual signal (Para. 41, last sentence: “The apparatus 100 could display to the user the processor's 108 generated location on an alertness scale through colors (e.g. red for dangerously low levels of alertness, yellow for moderate levels of alertness, and green for high levels of alertness), or on a numerical scale (e.g. on a scale from 1 to 10, where 1 is a dangerously low level of alertness and 10 is extremely alert”).
Regarding claim 19, Kaplan discloses that the vital data obtained by the wearable vital monitoring device is provided to a third party through a mobile device or the remote application and wherein the third party is provided access to vital data of one or more users using the wearable vital monitoring device (Fig. 1C, communication between local remote device 130 and non-local remote device 150; Para. 119, second sentence: “the systems may allow for real-time monitoring of the user by third party via a mobile application or mobile device paired with the wearable apparatus”).
Regarding claim 22, Kaplan in view of Bleich in view of Lodato in view of Sullivan teaches that the high-risk condition includes an indication of heat stress and dehydration and causes a risk alert signal to the user (see rejection of claim 11 above; Lodato teaches that the risk assessment is operable to determine risk of dehydration and/or heat stroke based on the processing of the vital data and an alert can be generate when the measurements lie outside an acceptable range based on the baseline profile of the wearer, see Col. 9, ll. 25-30).
Regarding claim 23, modified Kaplan teaches that the machine learning feature is a machine learning algorithm to configure to study user vital history and provide the real time alerts and notifications to the user (see rejection of claim 8 above; Sullivan, Fig. 4, Fig. 8F).
Regarding claim 25, Kaplan in view of Bleich in view of Lodato in view of Sullivan teaches that the risk assessment is based on the vital data obtained from each of the plurality of sensors related to ECG, pulse oximetry, skin temperature (See rejection of claim 8 above), and ambient temperature (See rejection of claim 8 above; Lodato Col. 8, ll. 20-22; Col. 9, ll. 25) and is configured to indicate a cardiac risk condition associated with the user (see rejection of claim 8 above).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Bleich in view of Lodato in view of Sullivan, further in view of Tzvieli et al. (US 2017/0367651) (hereinafter Tzvieli).
Regarding claims 17-18, Kaplan in view of Bleich in view of Lodato in view of Sullivan does not teach including a visual display external to the mobile application configured to show the user's vital data obtained by the wearable vital monitoring device and the risk assessment or a risk alert, wherein the visual display is provided in a head-gear worn by the user.
Tzvieli, however, teaches that a user may wear a head-mounted system (HMS) (Fig. 1) that has a display which provides an indication that the user is experiencing a physiological response and draws the user's attention to the fact he/she is experiencing the physiological response, the extent of the physiological response, and/or that the physiological response is imminent. Furthermore, Tzvieli teaches that the indication can comprise verbal instructions explaining how to react (e.g. instructions to control breathing when in stress or risk of an asthma attack). Finally, Tzvieli teaches that the indication is given in the form of images and/or video presented on a display of the HMS (e.g., images depicting values and/or icons representing an extent of the physiological response) (Para. 1244). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kaplan in view of Bliech in view of Lodato in view of Sullivan to include a visual display external to the mobile application configured to show the user's vital data obtained by the wearable vital monitoring device and the risk assessment or a risk alert, wherein the visual display is provided in a head-gear worn by the user. Making this modification would be useful for drawing the user’s attention the fact that he/she is experience an adverse physiological response as well as providing instructions for how to react, as taught by Tzvieli.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Bleich in view of Lodato in view of Sullivan, further in view of Rao et al. (US 2013/0072770) (hereinafter Rao).
Regarding claim 24, Kaplan discloses that the vital data obtained by the wearable monitoring device is provided to a third party through the remote application accessible through a remote device 
Rao, however, teaches a method for seamlessly networking a plurality of wearable, implantable, and electronic patch devices with each other (Abstract; Para. 114). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Kaplan such that a plurality of wearable monitoring devices to be worn by a plurality of users each provide vital data to a third party in order to dynamically form a plurality of networks for measuring, monitoring, managing, communication, command and control of a selected biological parameter and biological information at a selected time and in a selected manner, as taught by Rao (Para. 22, last sentence).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pollack et al. (US 2011/0213559) discloses a multi-sensor patch and system (Abstract).
Lui (US 2018/0242863) discloses a wearable device for assessing the likelihood of the onset of cardiac arrest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792